Firefox        Case 2:20-sw-00357-cgc Document 2 Filed 12/14/20 Page 1 of 13                                                                          PageID 3              about blank



          AO 106A (08118) Application    for a Warrant by Telephone   or Other Reliable Electronic Means



                                                  UNITED STATES DISTRICT COURT
                                                                                       for the
                                                                Western District ofTemlessee

                         In the Matter of the Search of
                    (Briefly describe the property to be searched
                     or identify the person by name and address)                                           Case No.      20-SW-357
             Black Motorola Verizon cellular phone seized from
           Thomas Murray and currently in the custody of the FBI
           Memphis Child Exploitation Task Force, Memphis, TN
              APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
                  I, a federal law enforcement officer or an attorney for the government, request a search walTant and state under
          penalty of perjury that Ihave reason to believe that on the following person or property (identify the person or describe the
          property to be searched and give its location):
            SEE ATTACHMENTA which is attached hereto and fully incorporated herein by reference

          located in the                Western               District of                   Tennessee                      . there is now concealed        (identify the
          person or describe the property to be seized):
            SEE ATTACHMENTB which is attached hereto and fully incorporated herein by reference


                    The basis for the search under Fed. R. Crim. P. 41 (c) is                    (check one or more):
                           ~ evidence of a crime:
                           ~ contraband, fruits of crime. or other items illegally possessed:
                           r5I property     designed for use, intended for use, or used in committing a crime:
                           o a person      to be anested or a person who is unlawfully restrained.

                    The search is related to a violation of:
                       Code Section                                                                        Offense Description

                  18 USC 2252                                 Possession of child pornography

                   The application is based on these facts:
                  SEE ATTACHMENT C, AFFIDAVITOF SPECIAL AGENT STEPHEN K. LIES in support of Applcation for Search
                  Warrant, wihch is attached hereto an dfully incorporated herein by reference
                     ~ Continued on the attached sheet.
                     o   Delayed notice of        days (give exact ending date ifmore than                    30 days:                         )   is requested under
                         18 U.S.C. § 3103•• lb, b"i, ofwbioh i, ," forth on ~tt.cb~~


                                                                                                      :J~          ~     Applicant's   Signature

                                                                                                              Stephen K. Lies, FBI Special Agent
                                                                                                                         Printed name and title

          Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                                Telephone                        (specify reliable electronic means).



          Date:            12/14/2020
                                                                                                                           Judge's Signature

          City and state: Memphis, TN                                                                  U.S. Magistrate Judge Charmiane G. Claxton
                                                                                                                         Printed name and title




1 of 1                                                                                                                                                           12114/2020,11:42   AM
          Case 2:20-sw-00357-cgc Document 2 Filed 12/14/20 Page 2 of 13                 PageID 4

                                            ATTACHMENT A

DESCRIPTION OF PREMISES TO BE SEARCHED:

       One Motorola Verizon cellular telephone, black in color, seized during the arrest of Thomas Murray on
February 19, 2020, currently in the control and custody of the FBI Memphis Division Child Exploitation Task
Force, Memphis, TN.
Case 2:20-sw-00357-cgc Document 2 Filed 12/14/20 Page 3 of 13                  PageID 5




                                 ATTACHMENT        B

                          Information/Items to be Seized

   FROM WITHIN THE COLLECTED CELL PHONE AND STORAGE MEDIA
1. For any computer, cellular phone, or storage medium whose seizure is otherwise
   authorized by this warrant, and any computer, cellular phone, or storage medium
   that contains or in which is stored records or information that is otherwise called
   for by this warrant (hereinafter, "COMPUTER"):
      a. evidence that tends to identify the ownerls and userls of said device and
           the files contained therein, at the time the things described in this warrant
           were created, edited, or deleted, such as logs, registry entries,
           configuration files, saved usernames and passwords, documents,
           browsing history, user profiles, email, email contacts, "chat," instant
           messaging logs, photographs, and correspondence;
      b. evidence of software that would allow others to control the COMPUTER,
           such as viruses, Trojan horses, and other forms of malicious software, as
           well as evidence of the presence or absence of security software designed
           to detect malicious software;
      c. evidence of the lack of such malicious software;
      d. evidence indicating how and when the COMPUTER was accessed or
           used to determine the chronological context of computer access, use, and
           events relating to crime under investigation and to the computer user;
      e. evidence indicating the COMPUTER user's state of mind as it relates to
           the crime under investigation;
      f.   evidence of the attachment to the COMPUTER of other storage devices or
           similar containers for electronic evidence;
      g. evidence of counter-forensic programs (and associated data) that are
           designed to eliminate data from the COMPUTER;
      h. evidence of the times the COMPUTER was used;
      1.   passwords, encryption keys, and other access devices that may be
           necessary to access the COMPUTER;


                                            1
  Case 2:20-sw-00357-cgc Document 2 Filed 12/14/20 Page 4 of 13                  PageID 6




          J.   documentation and manuals that may be necessary to access the
               COMPUTER or to conduct a forensic examination of the COMPUTER;
          k. records of or information about Internet Protocol addresses used by the
               COMPUTER;
          l.   records of or information about the COMPUTER's       Internet activity,
               including firewall logs, caches, browser history and cookies, "bookmarked"
               or "favorite" web pages, search terms that the user entered into any
               Internet search engine, and records of user-typed web addresses; and
          m. contextual information necessary to understand the evidence described in
               this Attachment;
          n. information that can assist in the identification of any minor with whom the
               device was used to communicate, video chat, text, message, live stream,
               or speak;
          o. images of minors engaging in sexually explicit conduct or erotic conduct;
          p. communications       about or with minors regarding sexual activity.


   As used above, the terms "records" and "information" includes all forms of creation
or storage, including any form of computer or electronic storage (such as hard disks or
other media that can store data); any handmade form (such as writing); any mechanical
form (such as printing or typing); and any photographic form (such as microfilm,
microfiche, prints, slides, negatives, videotapes, motion pictures, or photocopies).


   The term "computer" includes all types of electronic, magnetic, optical,
electrochemical, or other high speed data processing devices performing logical,
arithmetic, or storage functions, including desktop computers, notebook computers,
mobile phones, tablets, server computers, and network hardware.


   The term "storage medium" includes any physical object upon which computer data
can be recorded. Examples include hard disks, SO Cards, USB Drives, RAM, flash
memory, CD/DVD/BLU-RAY,           and other magnetic or optical media.




                                               2
  Case 2:20-sw-00357-cgc Document 2 Filed 12/14/20 Page 5 of 13               PageID 7




                                    ATTACHMENT        C

                            AFFIDAVIT OF STEPHEN K. LIES

         I, Stephen K. Lies, Special Agent of the Federal Bureau of Investigation Memphis

Division, being duly sworn, state that the following information is true and correct to the

best of my knowledge, information and belief:

                     INTRODUCTION AND AGENT BACKGROUND

         1.    I am a Special Agent (SA) of the Federal Bureau of Investigation (FBI) and

have been so employed since August 1, 1999. Since joining the FBI, I have investigated

violations of federal law involving violent crimes and cybercrimes that involved the sexual

exploitation of children and computer intrusions.   I have been assigned full time with the

Memphis Child Exploitation Task Force (MCETF) since its inception in March of 2000, the

Cyber Squad of the Memphis FBI, and am currently aSSigned to the Civil Rights/Human

Trafficking Task Force. I have gained experience through training in seminars, classes,

and everyday work related to conducting these types of investigations provided by the

FBI, Department of Justice and other Investigative Agencies.   Just prior to joining the FBI,

I was employed for approximately      three years as a Computer Technician and then

subsequently for three years as a Computer Network Engineer.         I was also employed

(prior to my FBI employment) for approximately six years as a Social WorkerlTherapist

who counseled children and their families involved in matters of physical and sexual

abuse.




                                             1
   Case 2:20-sw-00357-cgc Document 2 Filed 12/14/20 Page 6 of 13                  PageID 8




                                               STATUTES

       2.     As an FBI Agent, your Affiant is authorized to investigate crimes involving

the sexual exploitation   of children pursuant to Title 18, United States Code, Section

2252(a), which makes it a federal offense to knowingly           possess, access, transport,

receive, or distribute a visual depiction involving the use of a minor engaging in sexually

explicit conduct (as defined in 18 U.S.C. § 2256(2)(A)),     if such visual depiction is of such

conduct, or to attempt to do so, if that visual depiction has been mailed, shipped, or

transported using any means or facility of interstate or foreign commerce or in or affecting

interstate or foreign commerce by any means, or the visual depiction was produced using

materials that have been so mailed, shipped or transported.

       3.     Your Affiant has conducted and/or participated in investigations relating to

the sexual exploitation of children.       During these investigations   I have observed and

reviewed examples of child pornography in various forms of media including computer

media. Your Affiant has received training and instruction in the field of investigation of

child pornography,   child sexual exploitation, and human trafficking and in the area of

forensic extraction of digital evidence.

       4.      This application is part of an investigation into Thomas Murray (hereinafter

Murray) and his knowing possession and distribution           of visual depictions of minors

engaged in sexually explicit conduct (hereinafter, "child pornography"), all in violation of

Title 18 U.S.C. Section 2252(a).

       5.     The    following   information    was   obtained   through    observations    and

conversations of your Affiant personally, through the assistance of other law enforcement

agents and agencies, including their reports, and through other sources specifically



                                                2
  Case 2:20-sw-00357-cgc Document 2 Filed 12/14/20 Page 7 of 13                   PageID 9




named in this affidavit.    Since this affidavit is being submitted for the limited purpose of

securing a search warrant, I have not included each and every fact known to me

concerning this investigation.     I have set forth only the facts that I believe are necessary

to establish probable cause to believe that evidence of violation of Title 18 U .S.C. Section

2252 will be located at the premises described in Attachment A, and consist of or be

contained in the items listed in Attachment B. Both attachments are incorporated by

reference as if fully set forth herein.

                                        PROBABLE CAUSE

       6.      On or about March 3, 2019, a member of the public initiated a Cybertip to

the National Center for Missing and Exploited Children (NCMEC), CyberTipline report

numbered 47266419 (Incident Type: Apparent Child Pornography (Unconfirmed)) for blog

content contained within the Tumblr account "underweartrucker".          The content included

images of a minor male posted with the following comments:

       a.   (https:l/undwerweartrucker.tumblr.com/postl182931161842/my-friend-john           ny-

       has-a-cute-little-boy-this-is)   "My friend Johnny has a cute little boy. This is Him. I

       get to babysit while Johnny is at work and I love to watch him sleep.         He wears

       super Mario underwear like in the picture.      I like to get naked and play with them

       after hes (sic) worn them for a few days. They smell like his butt and that makes

       me even more hard."

       b. (https:llundwerweartrucker.tumblr.com/postl182929202892/i-want-him-to-ride-

       with-me-in-my-truck-across-thel      "I want him to ride with me in my truck across the

       country and never wear pants just those underwear.         I'd lay him down in the back

       of my truck and cum all over those undies!"



                                                3
  Case 2:20-sw-00357-cgc Document 2 Filed 12/14/20 Page 8 of 13                   PageID 10



        7.     An investigation was subsequently conducted by the FBI Memphis Crimes

Against Children Task Force. Subpoena returns for the Internet Protocol (IP) addresses

associated with the Tumblr "underweartrucker"           account resolved to Murray, an over the

road truck driver, residing in the Western District of Tennessee.

        8.     In April, 2019, Oath Holdings Inc (formerly Yahoo Inc) submitted two

Cybertips under the incident type: Apparent Child Pornography.               The two Cybertips

included over 30 image files.          Your Affiant reviewed these images and found some of

them to depict minors engaged in sexually explicit behavior to include the lascivious

exhibition of the private area and anal sex. The accounts listed in the Cybertips were

"underweartrucker@yahoo"           and "murraypride@yahoo".

        9.     On November 5, 2019, a federal search warrant was executed on the

residence of Thomas          Murray.     Murray was interviewed     and admitted to using the

aforementioned      accounts to download        and post sexually explicit images of minors.

Murray identified the minor male and admitted to taking him on a road trip across several

states in his semi-truck.     During the search, one Sam sung S10 cell phone was seized.

        10.   A review of the Samsung S10 cell phone was conducted.                 The phone

contained images of the identified minor and sexually explicit images of Murray.            The

images of the minor had been altered to add text of a sexual nature. There were several

email    accounts     set     up    on    the   phone    to   include   "murraytrucker@yahoo",

"murraypride@gmail",        and "underwearbriefs@gmail".      The username "underweartrucker"

was also found to have been used on the phone in various applications.




                                                  4
  Case 2:20-sw-00357-cgc Document 2 Filed 12/14/20 Page 9 of 13                   PageID 11



       11.       On February 19, 2020, Thomas Murray was arrested after being indicted by

a Federal Grand Jury in the Western District for possession, receipt, and distribution of

child pornography and for transporting a minor interstate to engage in sexual activity. At

the time of his arrest one Verizon Motorola cellular telephone was seized.

       12.       In April 2020, your Affiant received four Cybertips initiated by the Electronic

Service Providers (ESP)s Snapchat and Twitter.           Twitter initiated three cybertips and

Snapchat initiated one. The incident dates for the reported activity were on February 4th,

7th, and 19th, 2020, occurring after the November search warrant was executed and up to

the date Murray was arrested. The Cybertips contained images, some of which depicted

minors engaged in sexually explicit behavior, to include masturbation and the lascivious

exhibition of the pubic area. There were also posts containing images of the identified

minor who had traveled with Murray in his truck. The following account information was

included in the Cybertips:

                 Full name: underweartrucker

                 Location: Memphis, TN

                 Additional email: underweartrucker@gmail.com

                 Full Name: Thomas Murray

       13.       Your Affiant is aware that NCMEC is a private, nonprofit organization that

provides services related to preventing the abduction and sexual exploitation of children.

NCMEC does not conduct investigations but receives reports of child exploitation and

makes those reports available to law enforcement agencies for independent review and

investigation.




                                                 5
 Case 2:20-sw-00357-cgc Document 2 Filed 12/14/20 Page 10 of 13                    PageID 12




        14.    Pursuant   to Title 18 U.S.C. Section         2258A,    a provider of electronic

communication services or remote computing services to the public through a means or

facility of interstate commerce, such as the Internet, shall report incidents of apparent

violations of child exploitation statues to the CyberTipline.    Such reports may include the

suspect image.

                 BACKGROUND        ON CHILD EXPLOITATION              MATERIAL

        15.    Your Affiant, through training and experience, is aware that individuals who

have an interest in possessing and sharing visual depictions of minors engaging in

sexually explicit conduct ("child pornography") frequently maintain collections of images

they have obtained, often for time periods of several years and longer.          Digital storage

options are numerous,      and the storage        capacity   has increased,    allowing for the

concealment and maintenance of collections of images.             Furthermore, mobile devices

allow for easy access to accounts, such as email, that are stored on remote servers,

making it easy for collectors to conceal their interest in child exploitation from friends, co-

workers, and family members while simultaneously allowing ease of access. In addition,

the declining cost of digital storage devices facilitates the maintenance of ever larger

collections.   Your Affiant is also aware, through training and experience, that digital

storage devices have become interconnected, making it easy for even casual users of

technology to transfer or copy images from one device to another, or to maintain duplicate

copies on more than one device or storage medium.               In fact, many devices such as

smartphones can be set to automatically back up their contents to alternate storage

facilities, such as laptop or desktop computers, another phone, photo-sharing websites,

and cloud storage providers.



                                              6
 Case 2:20-sw-00357-cgc Document 2 Filed 12/14/20 Page 11 of 13                  PageID 13




       16.      Your Affiant   is also aware that individuals    who have an interest in

possessing child pornography frequently maintain collections of child erotica.        These

materials may, or may not, not meet the legal definition of child pornography, but, when

evaluated in conjunction with other evidence, may tend to demonstrate the individual's

interest in obtaining more explicit material or attempts to communicate with minors in

order to obtain more explicit materials.

         SPECIFICS OF SEARCH AND SEIZURE OF COMPUTER SYSTEMS

       17.      As is the case with most digital technology,    communications     by way of

computer and cell phone can be saved or stored on the device used for these purposes.

Storing this information can be intentional, i.e., by saving an e-mail as a file on the

computer or saving the location of one's favorite websites in, for example, "bookmarked"

files. Digital information can also be retained unintentionally, e.g., traces of the path of

an electronic communication       may be automatically    stored in many places (e.g., in

temporary files or within Internet service provider (ISP) client software, among others). In

addition to electronic communications,     a computer user's Internet activities generally

leave traces or "footprints" in the web cache and history files of the browser used. Such

information is often maintained indefinitely until overwritten by other data.

       18.      The search procedure for electronic data contained in computer hardware,

computer software, and/or memory storage devices may include the following techniques

(the following is a non-exclusive list, as other search procedures may be used):

             a. on-site triage of computer systems to determine what, if any, peripheral

                devices or digital storage units have been connected to such computer

                systems, a preliminary scan of image files contained on such systems and



                                              7
Case 2:20-sw-00357-cgc Document 2 Filed 12/14/20 Page 12 of 13                     PageID 14




            digital storage devices to help identify any other relevant evidence or

            potential victims, and a scan for encryption software;

       b. on-site forensic imaging of any computers that may be partially or fully

            encrypted, in order to preserve unencrypted electronic data that may, if not

            immediately     imaged    on-scene,     become     encrypted     and    accordingly

            unavailable for examination; such imaging may require several hours to

            complete and require law enforcement agents to secure the search scene

            until that imaging can be completed;

       c. examination      of all of the data contained       In such computer       hardware,

            computer    software, or memory storage devices to view the data and

            determine whether that data falls within the items to be seized as set forth

            herein;

       d. searching for and attempting to recover any deleted, hidden, or encrypted

            data to determine whether that data falls within the list of items to be seized

            as set forth herein (any data that is encrypted and unreadable will not be

            returned unless law enforcement personnel have determined that the data

            is not (1) an instrumentality of the offenses, (2) a fruit of the criminal activity,

            (3) contraband, (4) otherwise unlawfully possessed, or (5) evidence of the

            offenses specified above);

       e. surveying various file directories and the individual files they contain;

       f.   opening files in order to determine their contents;

       g. scanning storage areas;

       h. performing      key word searches through all electronic          storage areas to



                                             8
 Case 2:20-sw-00357-cgc Document 2 Filed 12/14/20 Page 13 of 13                     PageID 15




                 determine whether occurrences      of language contained in such storage

                 areas   exist that are likely to appear      in the evidence       described   in

                 Attachment   B; and

            I.   performing any other data analysis technique that may be necessary to

                 locate and retrieve the evidence described in Attachment      B.

      19.        Your Affiant is aware, through previous investigations, computers and cell

   phones are, in part or whole, manufactured outside the state of Tennessee.

      20.        In consideration of the foregoing, your Affiant respectfully requests that this

   Court issue a search warrant for the search of the Verizon Motorola cellular telephone

   seized during the arrest of Thomas Murray on February 19, 2020, more specifically

   described in Attachment        A which is incorporated by reference as if fully set forth

   herein, to include any persons, vehicles, and outbuildings, authorizing the seizure and

   search of the items described in Attachment        B herein.




   AND FURTHER, AFFIANT SAITH NOT.




                               Special Agent, Federal Bureau of Investigation


Attested to by the applicant in accordance with the requirements             of Fed. R. Crim.
P.41 by telephone, this 14th day of December, 2020.



HON. CHARMIANE G. CLAXTON
United States Magistrate Judge


                                                9
